Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 1 of 7 PageID #: 29




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------
    Jaswinder Kaur
                                                                  INITIAL CONFERENCE ORDER
                             Plaintiff(s),
                                                                 20    Civ. 1186   ( CBA) (VMS)
    -against-

    Rajendrasinh Jhala, et al

                              Defendant(s)
    ------------------------------------------------------

                                                                5/21/2020
                                                  11:30 AM on _________________________
            An Initial Conference will be held at _____________

    before Magistrate Judge Vera M. Scanlon in Courtroom 13A South of the United States

    Courthouse for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, New York

    11201. Requests for adjournments will not be considered unless made at two business days

    before the scheduled conference except in the event of an emergency.

             Together, counsel shall complete the attached joint proposed scheduling order and
                                 5/14/2020
    file it on ECF no later than _________.

             Attorneys for all parties are directed to appear for the conference in person. Only

    counsel with knowledge of the case should attend the conference; per diem counsel should

    not appear. All individual attorneys who plan to appear at a conference are to file a notice

    of appearance on the ECF system before the conference. Counsel for Plaintiff(s) is

    requested to confirm with counsel for Defendant(s) that all necessary participants are aware

    of this conference. 1




1
    If a party is not represented by counsel, the pro se party must appear.
                                                             1
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 2 of 7 PageID #: 30



        In the event an answer or other response to the complaint has not yet been filed by the

 time this Order is received, counsel for Plaintiff(s) is to notify counsel for Defendant(s) or the

 pro se Defendant(s) of this conference. Counsel for Plaintiff(s) is to notify the Chambers of

 Magistrate Judge Scanlon by letter filed on the docket three business days before the

 scheduled conference if an answer or other response still has not been filed.

        Prior to the initial conference, counsel (or if any party is unrepresented, the party) are

 to comply with Federal Rule of Civil Procedure 26(f). Counsel shall meet and confer at least

 seven business days before the initial conference to discuss each matter specified in FRCP

 26(f)(2)-(3). Automatic disclosures are to be exchanged at or before the FRCP 26(f)

 conference. Counsel shall also discuss (1) whether any party will rely upon expert

 testimony, and if so, the proposed schedule for expert discovery; (2) settlement possibilities,

 including whether a referral to the Court’s ADR program is requested; and (3) whether the

 parties consent to assignment to a Magistrate Judge. Counsel must be prepared to discuss

 these issues at the Initial Conference.

        After the Initial Conference, a scheduling order will be entered by the Court.

 Counsel should expect to adhere to the schedule; extensions will only be granted for good

 cause shown.

        All cases with counsel have been assigned to the Court’s Electronic Case Filing (ECF)

 Program. Counsel shall file all submissions electronically. It is the responsibility of counsel

 to monitor regularly the status of their cases to avoid missing deadlines and court appearances.

 Counsel and pro se parties are required to update the Court’s records with any change of

 contact information.




                                                  2
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 3 of 7 PageID #: 31



          It is the responsibility of the parties to comply with the Individual Rules of the judges

 assigned to this case. The judges’ Individual Rules are available on the Court’s website.

 SO ORDERED.

 Dated:          Brooklyn, New York
                             20
                  April 14 20_____
                  ________,

                                                           /s/
                                                     VERA M. SCANLON
                                               UNITED STATES MAGISTRATE JUDGE




                                                   3
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 4 of 7 PageID #: 32




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------

 Jaswinder Kaur                                                 INITIAL SCHEDULING ORDER

                          Plaintiff(s),
                                                                 20        Civ. 1186     ( CBA ) (VMS)
 -against-

 Rajendrasinh Jhala, et al
                           Defendant(s).
 ----------------------------------------------------
It is hereby ORDERED as follows:

 1)       Defendant(s) shall answer or otherwise move with respect to the complaint by

                                        .

 2)       Initial disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure

          must be completed by                     , if not yet completed. The disclosures should

          include as detailed a calculation of damages as possible and authorizations for

          release of medical and other relevant records.

 3)       Initial document requests and interrogatories will be served no later than ____________.

          If the parties intend to issue interrogatories, they will serve no more than ____________.

          interrogatories. The parties are informed that the presumptive cap on the number of

          interrogatories is 25, including subparts.

 4)       Any joinder and/or amendments of the pleadings must be made by _______________.

          By this date, the parties must either stipulate to the joinder and/or amendments of the

          pleadings or commence motion practice for leave to join and/or amend in accordance

          with the Individual Rules of the District Judge assigned to this case.




                                                        1
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 5 of 7 PageID #: 33



 5)    If the parties expect to engage in electronic discovery, they will submit a proposed plan

       to the Court by _________________.

 6)    Fact discovery closes                            .

       Note: Treating physicians who may be called as fact witnesses should generally
       provide their reports or summaries and be deposed during fact discovery.
       Non-party fact discovery shall be completed by this date as well.

 7)    As to expert disclosures,

       a)     The names, qualifications and area(s) of expertise of initial experts shall be

       served on or before                          .

       b)     Initial expert witness reports shall be served on or before                      .

       c)     Rebuttal expert witness reports shall be served on or before                     .

 8)    All discovery, including any depositions of experts, shall be completed on or before

                             .

 9)    On or before                    , the parties must file on ECF a joint letter to the

       magistrate judge confirming that discovery is concluded.

 10)   Any dispositive motion practice must be commenced by                          .

       Note: Parties must consult the Individual Rules of the District Judge assigned to this
       case to determine, inter alia, if a pre-motion conference letter is required before a
       dispositive motion is filed, whether a Local Rule 56.1 statement must first be submitted
       with the pre-motion conference letter or motion, and whether such a motion should
       only be filed when fully briefed.

 11)   A proposed joint pre-trial order must be filed by ______________.

 12)   Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?

       a)     Yes _________

       b)     No                 (Do NOT indicate which party has decline to consent)

              If yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a
              Civil Action to a Magistrate Judge Form and file it on ECF. See
              http://www.uscourts.gov/FormsAndFees/Forms/CourtFormsByCategory.aspx
                                                2
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 6 of 7 PageID #: 34



 13)   A discovery conference is set for __________ at __________ in person / by telephone.

       (The Court will schedule this date). The conference call will be arranged and

       initiated by Plaintiff or Defendant (circle one) to Chambers at (718) 613-2300.

 14)   A joint discovery status letter must be filed on ECF by _______ in preparation for

       the discovery conference. (The Court will schedule this date).

 15)   A final pre-trial conference is set for                          . (The Court will

       schedule this date).

 16)   The parties may wish to engage in settlement discussions. To facilitate this process,

       Plaintiff(s) agree(s) to make a demand on or before        , and Defendant(s) agree(s)

       to respond to the demand on or before         .

 17)   Counsel request a referral to the Court’s ADR program? Yes ____ No _____.

 18)   Any additional matters:




       This scheduling order may be altered or amended only upon a showing of good
       cause based on circumstances not foreseeable as of the date hereof.

 Dated: Brooklyn, New York
       ________, 20_____


                                             ___________________________________
                                                    VERA M. SCANLON
                                             UNITED STATES MAGISTRATE JUDGE



                                                 3
Case 1:20-cv-01186-CBA-VMS Document 9 Filed 04/14/20 Page 7 of 7 PageID #: 35




                                      4
